Citation Nr: 1020525	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of burns to 
the upper legs and thighs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran had active duty from March 1951 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and September 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

The case was remanded in July 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has chronic 
residuals of burns to the upper legs and thighs that are 
related to active duty.


CONCLUSION OF LAW

Chronic residuals of burns to the upper legs and thighs were 
not incurred or aggravated in-service.  38 U.S.C.A. §§ 1110, 
5013, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met regarding the Veteran's claims.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in November 2006 
and May 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  The RO provided notice 
of how disability ratings and effective dates are determined 
in November 2006 and May 2007.  The claim was readjudicated 
in March 2010.  Thus, any timing error was cured and rendered  
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  

VA fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  In 
this latter respect, the case was remanded in July 2009 to 
specifically examine the appellant and determine whether 
there were any current burn residuals of the upper legs and 
thighs.  The appellant, however, failed to report for the 
examination.  Hence, the claim must be adjudicated based on 
the evidence of record.  38 C.F.R. § 3.655 (2009).  

There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.  The 
Board acknowledges the representative's claim that the 
appellant may be incompetent.  The Board notes, however, that 
there is no medical evidence to support the representative's 
lay argument.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board acknowledges that the Veteran has reported 
beginning to receive disability benefits from the Social 
Security Administration in approximately 1986.  The Veteran, 
however, is now 81 years old.  Hence, under 42 U.S.C. § 402, 
his Social Security disability award was automatically 
converted to "old age" benefits when he turned 65.  In light 
of that fact, and the fact that the Social Security's 
Document Retention Schedule requires the destruction of any 
disability records when a beneficiary turns 72, there is no 
duty to secure any records from that agency.  Therefore, the 
Board has determined that a remand for the purpose of 
obtaining Social Security Administration  records is not 
warranted.

I.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, and lay statements.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In an April 2007 written statement, the Veteran, through his 
representative, reported incurring an extreme cold weather 
injury after a burn accident to his upper thighs.  He alleges 
that he waited in the elements for treatment of his injuries.  
It is contended that he still has burn residuals from that 
injury.

Service treatment records reflect that in November 1952, he 
reported falling against a stove in his tent.  He was treated 
for second degree burns of both thighs.  Significantly, when 
examined for separation in March 1953, the Veteran's skin and 
lower extremities were reported as normal.

Unfortunately,  no competent evidence has been presented 
since the appellant submitted his appeal showing that he 
still has a disability manifested by burn scar residuals of 
the upper thighs.  An attempt to examine the Veteran and 
determine whether he did still have such a disability was 
scheduled in November 2009, but that attempt to assist the 
Veteran was thwarted by his appellant's failure to report for 
that study.  

Accordingly, there is no evidence that the appellant 
currently suffers from burn scar residuals, and even assuming 
that such residuals do exist, there is no evidence linking 
them to service.  As such, the Board has no alternative but 
to deny the claim.  38 U.S.C.A. § 1110.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for residuals of burns to 
the upper legs and thighs is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


